         Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 1 of 23. PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

CLAYTON MORRIS,                               )
                                              )
                       Plaintiff,             )
                                              )       Case No. ___________________
         v.                                   )
                                              )       JURY TRIAL DEMANDED
JAMES WISE and THE HOLTON-WISE                )
PROPERTY GROUP                                )
                                              )
                       Defendants.            )

                                          COMPLAINT

         Plaintiff Clayton Morris, for his Complaint against Defendants James Wise and The

Holton-Wise Property Group, alleges on personal knowledge as to matters relating to himself,

and on information and belief as to all other matters, as follows:

                                     NATURE OF ACTION

         1.     James Wise and The Holton-Wise Property Group spread misinformation and

trade on Mr. Morris’s name and rights in exchange for clicks. They post sensationalized stories

about Mr. Morris so that, in the words of Mr. Wise, “When people Google your name they’ll see

mine.”

         2.     This is an action to end Defendants’ misappropriation of Clayton Morris’s

copyright, trademark, name, and likeness, including in YouTube videos, promotional emails, and

T-shirt sales, and to compel Defendants to pay for the damage they have already caused to Mr.

Morris’s reputation and business. See Exs. A (screenshot of YouTube preview); B (email blast

for Defendants’ promotional video); and C (T-shirt sales). This action also seeks to stop

Defendants’ invasion of Mr. Morris’s privacy, wiretapping, and other unlawful acts.

         3.     Clayton Morris spent nearly eighteen years as a journalist and television news

anchor, including on Fox & Friends and Good Day Philadelphia. After finding success in real
       Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 2 of 23. PageID #: 2



estate investing, Mr. Morris became the host of the popular podcast Investing in Real Estate and,

in 2017, left Fox to focus on providing real estate investing content and services through his

Morris Invest YouTube channel and company. Through podcasts, videos, books, and other

services, Mr. Morris has helped thousands learn to invest.

       4.      Despite the widely positive impact that Clayton Morris has had, Defendants have

tried to capitalize on a recent misfortune, using sensationalized headlines such as “Is Clayton

Morris A Fraud” to drive searches for Mr. Morris’s name to Defendants’ own competing real

estate investing service. Knowing full well that Mr. Morris did not commit “fraud” of any kind,

Defendants have nonetheless fanned the flames of public outrage to try to drive clicks to

Defendants’ own websites. Moreover, Defendants have traded on Mr. Morris’s copyright,

name, and likeness and invaded his privacy to do so.

       5.      For example, on October 3, 2019, Mr. Wise sent an email blast to advertise The

Holton-Wise Property Group’s YouTube show Landlords from Hell. This email used a

copyrighted photograph owned by Mr. Morris, a red-stamped “FRAUD” emblem, and the phrase

“Is Clayton Morris A Fraud” (shown below).




                                                 2
          Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 3 of 23. PageID #: 3



Ex. B.

          6.      Clicking on this image brought consumers to a YouTube video in which Mr. Wise

shared clips of what he had told Mr. Morris was an off-the-record phone conversation,

disclosing, among other things, the location to which Mr. Morris had traveled with his family to

escape harassment.1

          7.      On October 4, 2018, Mr. Morris sent a notification to YouTube (which hosted

Defendants’ video) pursuant to the Digital Millennium Copyright Act (“DMCA”) in light of

Defendants’ use of Mr. Morris’s copyrighted photograph. Ex. D.

          8.      Two days after the DMCA notice, by October 6, 2019, Mr. Wise added a new T-

shirt to his company’s online storefront, where he sells clothing and other merchandise branded

with slogans for his real estate investing business. Mr. Wise used the product name “Clayton

Morris Toilet Paper (WR)” for the T-shirt. The T-shirt itself states, “I Bought This t-shirt

Because They Don’t Make Clayton Morris toilet paper.” The product title, description, and web

address make repeated use of Clayton Morris’s name to drive searches about Mr. Morris to

Defendants’ online store.




1
    The video appeared at http://www.youtube.com/watch?v=zQ1KAlDKUQE prior to its removal on October 4.

                                                      3
         Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 4 of 23. PageID #: 4




Ex. C.

         9.    On October 8, Defendants provided a counternotification under the DMCA

seeking to reinstate their video that used Mr. Morris’s copyrighted image. Ex. E. Pursuant to the

requirements of the DMCA under 17 U.S.C. § 512(g)(2)(C), to maintain YouTube’s takedown of

Mr. Wise’s infringing content, Mr. Morris was required to bring the present action for copyright

infringement within 10 business days of Defendants’ counternotification.

         10.   This is therefore an action for copyright infringement, as well as trademark

infringement, misappropriation of name or likeness, violation of the right of publicity, violation

of privacy, wiretapping, and statutory and common law unfair competition. Mr. Morris seeks an

injunction, actual and punitive damages, and attorney’s fees for Defendants’ improper attempt to

trade on Mr. Morris’s rights and misfortune for their own publicity.

                                            PARTIES

         11.   Plaintiff Clayton Morris is a former journalist and news anchor who is now a real

estate investor, educator, author, and host of the Morris Invest YouTube channel and Investing in

Real Estate podcast. His company, Morris Invest, helps thousands of people become more

                                                 4
       Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 5 of 23. PageID #: 5



financially independent through real estate investing. Through his Morris Invest YouTube

channel, he shares educational content about investing. He maintains residence in Pennsylvania,

although he is currently traveling abroad.

       12.     Defendant James Wise is an individual purportedly residing in Parma, Ohio. He

is the Chief Executive Officer of Defendant The Holton Wise Property Group, a business located

in Parma, Ohio that provides real estate investing services. Mr. Wise appears in videos on

YouTube for The Holton Wise Property Group and posts under his name James Wise on the

website BiggerPockets.com.

       13.     Defendant The Holton Wise Property Group maintains an online merchandise

store hosted by TeeSpring.com, where Defendant sells T-shirts with slogans tied to Defendants’

real estate business, including “Slumlord,” “I [heart] Evictions,” and other T-shirts with

Defendants’ logos.

                                JURISDICTION AND VENUE

       14.     This is an action for copyright infringement, arising under the Copyright Act of

1976, as amended, 17 U.S.C. §§ 101 et seq. (“Copyright Act”), violation of the right of publicity

through misappropriation of Mr. Morris’s name, likeness, and voice under the common law and

statutory law of Pennsylvania, including 42 Pa. Cons. Stat. § 8316, common law right of privacy,

common law trademark infringement, wiretapping in violation of Ohio law, Ohio Rev. Code §

2933.65, and common law and statutory unfair competition under Ohio law, including Ohio Rev.

Code § 4165.

       15.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1338(a), and 1367.

       16.     This Court has personal jurisdiction over Defendants because they reside in

Parma, Ohio, and have consented to the Court’s jurisdiction under 17 U.S.C. § 512(g)(3)
                                                 5
        Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 6 of 23. PageID #: 6



pursuant to their counternotice under the DMCA. See Ex. D. In addition, this Court has

personal jurisdiction over Defendants because, they committed all or substantially all of the acts

giving rise to the claims in Parma, Ohio, specifically by generating the infringing works from the

offices of The Holton Wise Property Group business and/or the home of James Wise.

        17.      Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b) and 1400(a)

because a substantial part of the events giving rise to the claims (including Defendants’ copying

of Mr. Morris’s copyrighted work) occurred in this judicial district, and because Defendants

reside in this district.

                                              FACTS

                               Clayton Morris’s Investing Business

        18.      Clayton Morris spent nearly eighteen years as a journalist and television news

anchor, including on Fox & Friends and Good Day Philadelphia. After finding success in real

estate investing, Mr. Morris became the host of the podcast Investing in Real Estate and, in 2017,

left Fox to focus on providing real estate investing content and services through his Morris Invest

YouTube channel and company. Through podcasts, videos, books, public speaking, and other

services, Mr. Morris has helped thousands learn to become financially independent. Mr.

Morris’s goal is to share his experience as a long-time real estate investor in order to educate and

inspire others to succeed in management of their own portfolios.

        19.      Mr. Morris’s company, Morris Invest, helps real estate investors learn to get

started in investing and find investment properties. It focuses on guiding busy investors through

the confusing world of real estate, educating them and helping them find investment properties

through sellers and property managers throughout the country.




                                                  6
       Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 7 of 23. PageID #: 7



                                    Oceanpointe Investments

       20.     Starting in 2014, Mr. Morris hired a company called Oceanpointe Investments,

founded by Bert Whalen, to perform repairs on certain houses in Indianapolis and serve as a

property manager for certain rentals that Mr. Morris owned. When Mr. Morris’s clients and

followers began to ask for advice about how to repair and operate rental properties in that region,

Mr. Morris frequently referred them to Oceanpointe.

       21.     In November 2017, Morris Invest entered into a referral fee contract with

Oceanpointe. Morris Invest also referred clients to other property management companies,

depending on the regions and properties where clients had interest. Under Morris Invest’s

agreement with Oceanpointe, Oceanpointe paid Morris Invest a referral fee for any buyer

referred by Morris Invest who chose to purchase a property from Oceanpointe. Oceanpointe

would sell the property to the buyer, arrange for renovations, help locate a tenant, and then

perform property-management services pursuant to a property management agreement with the

buyer. Under the agreement, Morris Invest was not responsible for any sales, renovation work,

or property management. Apart from the initial referral fee, Morris Invest did not earn any

income from Oceanpointe or any property buyer.

       22.     By early 2018, Morris Invest received some complaints regarding Oceanpointe,

with some buyers stating that there were delays in completing renovations or placing tenants into

houses. Morris Invest questioned Oceanpointe about the buyers’ concerns. However, Oceanpointe

told Morris Invest that the complaints were merely the result of a temporary backlog given the

high number of referrals.

       23.     Nonetheless, in an effort to help reduce what Oceanpointe claimed was just a

backlog, Morris Invest began to work directly with contractors and managers on a number of

these projects. Morris Invest spent its own money on a number of properties to help the buyers it
                                                 7
       Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 8 of 23. PageID #: 8



referred, paying contractors to complete renovations so that tenants could be placed in these

homes. Because Oceanpointe never repaid or compensated Morris Invest for any of these

repairs, Morris Invest lost a significant amount of money as a result of these events, such as

hundreds of thousands of dollars of contractor bills that Morris Invest paid.

       24.     By the spring of 2018, Mr. Morris learned that Oceanpointe was not just

backlogged but that it had failed to perform repairs and property-management services on a

number of properties in the Indianapolis region and purportedly lacked the funding to perform

repairs despite buyers paying for those renovations up-front at closing. Mr. Whalen failed to

turn over rent money and failed to perform promised repairs on a number of houses. All along,

Mr. Whalen and Oceanpointe lied to Mr. Morris and Morris Invest, telling them that houses were

being properly managed and rental payments made. Believing Oceanpointe’s reports, Mr.

Morris and his family continued to purchase properties from Oceanpointe for their own personal

investments as recently as March 2018. Mr. Morris and his family lost hundreds of thousands of

dollars of their own money on homes purchased from and mismanaged by Oceanpointe.

       25.     When Mr. Morris learned of Oceanpointe’s mismanagement, Mr. Morris severed

his and Morris Invest’s relationship with Oceanpointe. Moreover, Mr. Morris did what he

thought best to protect buyers and the public from Oceanpointe’s actions: Mr. Morris reported

Oceanpointe to the Indiana Attorney General. Having spent nearly half a million dollars already

to help buyers referred by Morris Invest who were harmed by Oceanpointe, Mr. Morris knew

that he needed help to make things right and to require Oceanpointe to satisfy its obligations.

       26.     In early 2019, several news outlets ran articles about the losses caused by

Oceanpointe in the Indianapolis market. Mr. Morris and his family began to face repeated

harassment including violent messages and phone calls.



                                                 8
       Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 9 of 23. PageID #: 9



       27.     Mr. Morris has worked hard to counteract the negative impact of Oceanpointe’s

actions. However, when Defendants create videos that knowingly sensationalize versions of

these events to falsely frame Mr. Morris as having knowledge of or involvement in

Oceanpointe’s conduct, Mr. Morris and his family face not only undeserved loss of reputation

but continued harassment as well.

  Defendants’ Repeated Requests for Mr. Morris to Appear in Their Video Were Denied

       28.     In April 2019, James Wise reached out to Mr. Morris on Instagram, first with

public comments aimed to “get Mr. Morris’s attention,” and then private direct messages about

Mr. Morris’s relationship with Oceanpointe. Mr. Wise asked Mr. Morris if he would appear in a

video that Defendants were making about Mr. Morris’s dealings with Oceanpointe. Mr. Morris

declined to appear in the video.

       29.     Mr. Morris agreed, however, to a phone call with Mr. Wise on the condition that it

would be “off the record.” Mr. Wise agreed that the phone call with Mr. Morris would be “off the

record.” When Mr. Morris called Mr. Wise, Mr. Morris again reiterated that the call would be “off

the record” and could not be made public. Mr. Wise agreed.

       30.     On the April phone call, Mr. Morris explained that he was lied to and deceived by

Oceanpointe and had no involvement in the misconduct alleged against Oceanpointe. Mr. Morris

pointed Mr. Wise to several sources who could confirm Mr. Morris’s version of events.

       31.     On the April phone call, Mr. Wise told Mr. Morris that making videos about Mr.

Morris would drive traffic to Defendants’ competing real estate business, stating, to the best of

Mr. Morris’s recollection, “Look, this is going to help me sell more houses. When people Google

your name, they’ll see mine.”

       32.     Mr. Wise also stated that he makes a lot of money from YouTube traffic, and

making videos about Mr. Morris would help his business. Mr. Wise predicted, “My channel size
                                                 9
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 10 of 23. PageID #: 10



will likely be at your size by the end of the year.” Mr. Wise told Mr. Morris that he is a

businessman, so, “You get it.” Mr. Wise noted that Defendants had been targeting

advertisements for their competing real estate business so that they would run in front of Mr.

Morris’s real estate investing YouTube videos.

       33.     At the end of the call, Mr. Wise stated that he nonetheless understood Mr.

Morris’s side of the events and that it would be good for Mr. Morris to get that out in the video.

Mr. Wise stated, to the best of Mr. Morris’s recollection, “I’m completely changing my

viewpoint on this. You were simply a referral partner who got hosed by this guy Bert Whalen.

That’s the guy that should’ve been punished. It doesn’t make any sense that you would ruin your

reputation and this guy Bert would make all the money. I’ll give you a platform to share this

side of the story. Anyone with a brain would see what happened. Your side of the story just isn’t

out there.”

       34.     Mr. Wise again asked if Mr. Morris would appear in his video. Mr. Morris stated

he most likely would not want to be interviewed or appear in the video, but he was willing to

review a list of preapproved questions if Mr. Wise emailed him.

       35.     In a follow-up email, Mr. Wise reiterated that he understood Mr. Morris’s side of

events. Mr. Wise wrote, “Simply put I don’t think you made enough money for anyone to

reasonably believe you were complicit in being the fall guy of the scam.” Mr. Wise again urged

Mr. Morris to appear in the video.

       36.     In the intervening months, Mr. Wise frequently posted on the website

BiggerPockets.com, a real estate investing online forum, about Mr. Morris. Despite knowing

that Mr. Morris did not commit any wrongdoing, Mr. Wise’s comments urged investors not to

work with Mr. Morris and insulted those who did. For example, in August 2019 in response to a



                                                 10
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 11 of 23. PageID #: 11



question from another user about whether to use Mr. Morris’s company, Mr. Wise pointed the

user to a comment thread Mr. Wise wrote titled, “Clayton Morris / Morris Invest House of Cards

starting to fall,” and stated, “If after going through that entire thread you are still interested in

buying from them you sir are an animal.”




Ex. F.

         37.    Mr. Wise called Mr. Morris again in September. His tone was aggressive. Mr.

Wise stated that he would give Mr. Morris “one last chance” to appear in his video. Mr. Morris

stated that had seen many of Mr. Wise’s BiggerPockets.com comments since their conversation

in the spring and believed that Mr. Wise was becoming increasingly predatory. Therefore, Mr.

Morris again stated that he was not interested in appearing the video.

         38.    Nonetheless, Mr. Morris reiterated to Mr. Wise that there are many sources that

could verify that Mr. Morris was lied to by Oceanpointe, had no intent to mislead anyone, and

did not commit any wrongdoing. Mr. Wise responded, “I’m not your [expletive]—I’m not your

errand boy.”

         39.    In later communications, Mr. Morris again declined to appear in Defendants’

video, reminding Mr. Wise of his previous statements indicating that Defendants merely sought

to capitalize on Mr. Morris’s misfortune to increase their own Google traffic.


                                                   11
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 12 of 23. PageID #: 12



     Defendants’ Misappropriation of Mr. Morris’s Rights and Invasion of His Privacy

        40.      In a desperate attempt for clicks, Defendants have used Mr. Morris’s copyright,

trademark, name, likeness, and voice to drive searches for Mr. Morris’s name to Defendants’

own competing real estate investing service.

        41.      Defendants use “Clayton Morris” and other terms referencing Mr. Morris in

advertising, keywords, and video and post titles to drive internet traffic to Defendants and target

advertising for Defendants’ business such that Defendants’ advertising will appear when users

try to search for and view videos created by Mr. Morris.

        42.      On October 3, 2019, Mr. Wise sent an email blast to advertise The Holton-Wise

Property Group’s YouTube show Landlords from Hell. This email used a copyrighted headshot

photograph owned by and depicting Mr. Morris,2 accompanied by a red-stamped “FRAUD”

legend and the phrase “Is Clayton Morris A Fraud” (shown below).




2
 The copyright in the photograph was registered with the Copyright Office to Clayton Morris under registration
number VA 2-173-971.

                                                       12
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 13 of 23. PageID #: 13



Ex. B.

         43.   Defendants use Mr. Morris’s voice extensively in their video without obtaining a

release or consent from Mr. Morris.

         44.   The audio clips of Mr. Morris used in Defendants’ videos were obtained from

what Mr. Wise told Mr. Morris were off-the-record conversations.

         45.   Mr. Morris reasonably expected the phone conversations to remain private and

not to be used in any public video, particularly given that Mr. Morris repeatedly declined Mr.

Wise’s requests to appear in Defendants’ videos.

         46.   Mr. Morris’s name, likeness, and voice all have established commercial value due

to Mr. Morris’s career as a television news anchor, audio podcaster, and video host.

         47.   In addition to Defendants’ videos, Defendants sell a T-shirts using the Clayton

Morris name on their online merchandise store. On October 5, 2019, Mr. Wise added a new T-

shirt to his company’s online storefront, where he sells clothing and other merchandise branded

with slogans for his real estate investing business. The T-shirt states, “I Bought This t-shirt

Because They Don’t Make Clayton Morris toilet paper.” The product title, description, and web

address make repeated use of Clayton Morris’s name. Ex. C.

         48.   Defendants’ use of Mr. Morris’s copyright, trademark, name, likeness, and voice

are intended to increase Defendants’ internet traffic and advertising revenue and drive business to

Defendants’ real estate investing services.

         49.   Defendants’ use of “Clayton Morris” on their website and in keywords for the

website are intended to drive searches for Mr. Morris’s name to Defendants.

                               Morris’s Cease and Desist Request

         50.   To stop Defendants’ misappropriation of Mr. Morris’s copyrighted work, on

October 4, 2018, Mr. Morris sent a notification to YouTube (which hosted Defendants’ video)
                                                 13
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 14 of 23. PageID #: 14



pursuant to the Digital Millennium Copyright Act (“DMCA”). This takedown notification

requested removal of Defendants’ video located at

http://www.youtube.com/watch?v=zQ1KAlDKUQE, titled “Is Fox News Anchor Clayton

Morris a FRAUD? – Landlords From Hell 2 – Trailer #ThisIsHoltonWise.”

        51.      On October 8, Defendants provided a counternotification under the DMCA seeking

to reinstate their video.

        52.      Pursuant to the requirements of the DMCA, to maintain YouTube’s takedown of

this content, Mr. Morris was required to bring an action for copyright infringement within 10

business days, which Mr. Morris has timely done by bringing the present suit.

                                              COUNT I

                                      Copyright Infringement
                                       17 U.S.C. § 101, et seq.

        53.      The foregoing paragraphs are incorporated as if fully set forth herein.

        54.      Plaintiff Clayton Morris is the sole and exclusive owner of the copyrighted work

titled “Photograph - Clayton Morris personal headshot,” which was created in 2015 and first

published in 2016. The copyright in the work is registered as copyright registration number VA

2-173-971, with an effective date of registration of October 10, 2019.

        55.      As the owner of the copyrighted image, Plaintiff owns the exclusive rights to copy

the work, to prepare derivative works based on the work, to display the work, and to distribute

copies of the work by sale or other transfer of ownership, or by rental, lease, or lending.

        56.      Defendants have used Mr. Morris’s copyright image, created derivative works

based on the work, and used the work to generate revenues for Defendants without Plaintiff’s

authorization.




                                                  14
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 15 of 23. PageID #: 15



       57.      Defendants’ acts constitute infringement of Plaintiff’s copyrighted work in

violation of the Copyright Act, 17 U.S.C. § 101 et seq.

       58.      Such infringement by Defendants was deliberate, reckless, and willful.

       59.      Plaintiff is entitled to recover from Defendants his actual damages and/or

Defendants unlawful profits.

       60.      Defendants’ conduct has caused Plaintiff irreparable harm. Unless restrained and

enjoined, Defendants will continue to commit acts of infringement and cause Plaintiff to suffer

substantial injuries, loss, and irreparable damage to his proprietary and exclusive rights to his

copyright. Plaintiff’s remedy at law is inadequate to fully compensate him for these inflicted and

threatened injuries.

       61.      Plaintiff is entitled to a permanent injunction, as provided for in 17 U.S.C. § 502,

enjoining Defendant and all others acting in concert with her from engaging in further acts of

infringement.

                                                COUNT II

                             Misappropriation of Name, Likeness, or Voice
                                 42 Pa.C.S.A. § 8316 & Common Law

       62.      The foregoing paragraphs are incorporated as if fully set forth herein.

       63.      Mr. Morris’s name, likeness, and voice all have established commercial value due

to Mr. Morris’s career as a television news anchor, audio podcaster, and video host.

       64.      Mr. Morris has placed significant investment into the commercial value of his

name, likeness, and voice, including by making use through Mr. Morris’s YouTube videos and

podcasting work. Mr. Morris is frequently paid for appearances and speaking engagements,

further establishing the commercial value of his name, likeness, and voice.




                                                 15
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 16 of 23. PageID #: 16



       65.     Defendants derived advantage and benefit from the unauthorized use of Plaintiff’s

name, likeness, and voice, including in Defendants’ YouTube videos, promotional emails for

Defendants’ videos and business, and T-shirt sales.

       66.     Defendants unlawfully used and misappropriated Plaintiff’s name, likeness, and

voice without obtaining a grant of rights or Plaintiff’s or an authorized representative’s consent,

for commercial and advertising purposes.

       67.     Defendants intended to realize financial benefit and/or realized such benefit by

their unauthorized use of Plaintiff’s name, likeness, and voice in its marketing and promotional

materials so as to drive business to its real estate investment services and increase T-shirt sales.

       68.     As a result of Defendants’ unauthorized use of Plaintiff’s name and likeness,

Plaintiff has sustained loss or injury, including, but not limited to, depreciation of the value of his

name, likeness, and voice in connection with future commercial profits.

       69.     Additionally, Defendants had actual knowledge that they were using Plaintiff’s

name, likeness, and voice without any right, license or permission. Accordingly, Defendant

knowingly misappropriated Plaintiff’s name, likeness, and voice.

       70.     Plaintiff seeks damages for all injuries, damages and losses resulting from

Defendants’ misappropriation, including, but not limited to, damages for the fair market value of

use of Mr. Morris’s name, likeness, and voice, damages for good will, and for the value that use

of Mr. Morris’s name, likeness, and voice brought to Defendants, and the diminution of value of

Mr. Morris’s name, likeness, and voice connection with future commercial pursuits.

       71.     Plaintiff also seeks injunctive relief in the form of an order requiring Defendants

to cease and desist from using Clayton Morris’s name, likeness, or voice on any video, website,

T-shirt sales, or advertising or promotional material in connection with Defendants.



                                                  16
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 17 of 23. PageID #: 17



       72.     Defendants’ acts constitute a violation of Plaintiff’s right of publicity including

under 42 Pa.C.S.A. § 8316 and the applicable common law.

                                               COUNT III

                                             Right of Privacy
                                              Common Law

       73.     The foregoing paragraphs are incorporated as if fully set forth herein.

       74.     Defendants’ use of Mr. Morris’s name, likeness, and voice without consent in

Defendants’ videos, promotional materials, and website constitute a violation of Mr. Morris’s

right of privacy, including in violation of Pennsylvania common law or other applicable common

law rights.

       75.     Defendant unlawfully misappropriated Mr. Morris’s name, likeness, and voice, by

using his name, likeness, and voice in Defendants’ YouTube videos, promotional emails for

Defendants’ videos and business, and T-shirt sales.

       76.     Defendant used Mr. Morris’s name, likeness, and voice in this regard for the

purpose of appropriating the commercial benefit that is particularly associated with Mr. Morris’s

name, voice, and likeness; specifically, the commercial value and reputation Mr. Morris has

developed through videos, podcasting work, and paid speaking appearances.

       77.     As a direct and proximate result of said unlawful conduct, Mr. Morris’s privacy

was invaded, and he suffered damages to his reputation, good will, emotional harm, and loss of

future earnings.

       78.     Further, said misappropriation was done intentionally, willfully and wantonly

such that an award of punitive damages is warranted.

                                               COUNT IV

                                        Trademark Infringement

                                                 17
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 18 of 23. PageID #: 18



                                               Common Law

       79.       The foregoing paragraphs are incorporated as if fully set forth herein.

       80.       Mr. Morris has a common law trademark right in the name Clayton Morris for

real estate investing services, videos, websites, books, and other services providing real estate

investing information, among other goods and services.

       81.       Mr. Morris has continuously and actually used the name Clayton Morris in

connection with real estate investing services, videos, websites, books, and other services

providing real estate investing information, among other goods and services for at least 3 years

or since 2017.

       82.       The Clayton Morris name has developed secondary meaning in these contexts as

referring to goods and services produced, authorized, sponsored, or licensed by Plaintiff Clayton

Morris. The primary significance of the name Clayton Morris in connection with real estate

investing services, videos, websites, books, and other services providing real estate investing

information in the minds of the public is to identify the source of these goods and services.

       83.       Without Mr. Morris’s consent, Defendant has used Plaintiff’s Clayton Morris

trademark in commerce in connection with Defendant’s sale, offers of sale, distribution,

promotion and advertisement of their goods and services bearing infringements of Plaintiff’s

Clayton Morris trademark. For example, Defendants use Clayton Morris’ trademark in video

and webpage titles to drive business to Defendants’ competing websites and YouTube channels

or to Defendants’ t-shirt sales.

       84.       Defendant’s actions likely have caused and will continue to cause confusion and

mistake and to deceive potential customers and the general purchasing public as to the source,




                                                  18
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 19 of 23. PageID #: 19



origin, or sponsorship of the infringing videos, websites, and other content and are likely to

deceive the public into believing that the infringing content originates with, is associated with, is

sponsored by, is endorsed by, or is authorized or licensed by Clayton Morris, all to the damage

and detriment of Mr. Morris.

       85.     Defendant’s infringement has been and continues to be intentional, willful, and

without regard to Mr. Morris’s exclusive rights in the trademark.

       86.     As a result of Defendant’s conduct, Mr. Morris has suffered and, unless

Defendant’s conduct is preliminarily and permanently enjoined, will continue to suffer, actual

damages and irreparable harm as to which they have no adequate remedy at law.

       87.     Because Defendant’s actions have been willful, Mr. Morris is entitled to an award

of costs and, this being an exceptional case, enhanced damages and reasonable attorneys’ fees.

                                                COUNT V

                                             Wiretapping
                                  Ohio Rev. Code §§ 2933.52, 2933.65

       88.     The foregoing paragraphs are incorporated as if fully set forth herein.

       89.     Defendant intercepted, disclosed, and intentionally used oral communications

with Mr. Morris in violation of Ohio Rev. Code §§ 2933.52 and 2933.65 by recording multiple

phone calls between the Defendant and Mr. Morris and then using them in Defendant’s videos

for unlawful purposes.

       90.     Mr. Morris did not give prior consent to Defendant to intercept, disclose, and

intentionally use these phone calls.

       91.     Defendant intercepted these oral communications with Mr. Morris for the purpose

of committing tortious and injurious acts; specifically, to infringe Mr. Morris’s copyright and




                                                 19
      Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 20 of 23. PageID #: 20



trademark rights, to misappropriate Mr. Morris’s name, likeness, and voice, to invade Mr.

Morris’s right of privacy, and to commit torts of unfair competition.

          92.   Plaintiff seeks damages for all injuries, damages and losses resulting from

Defendants’ wiretapping, including, but not limited to: liquidated damages computed at a rate of

two hundred dollars per day for each day of violation or liquidated damages of ten thousand

dollars, whichever is greater; damages for the diminution of value of Mr. Morris’s name,

likeness, and voice connection with future commercial pursuits and for emotional distress;

damages for good will, and for the value that use of Mr. Morris’s name, likeness, and voice

brought to Defendants; and attorney’s fees and other litigation expenses incurred in bringing this

action.

          93.   Further, said wiretapping was done wantonly, recklessly, and maliciously such

that an award of punitive damages is warranted.

                                                COUNT VI

                                         Unfair Competition
                               Ohio Rev. Code § 4165 and Common Law

          94.   The foregoing paragraphs are incorporated as if fully set forth herein.

          95.   Defendants engage in unfair competition in violation of the common law and Ohio

statutory law, including by passing off the goods or services of Mr. Morris and disparaging the

goods and services of Mr. Morris.

          96.   Defendants owe Mr. Morris actual damages for loss of the goodwill in and

commercial value of Mr. Morris’s name and likeness.

          97.   Defendants’ conduct was willful, entitling Mr. Morris to attorney’s fees.




                                                 20
         Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 21 of 23. PageID #: 21



          98.    Plaintiff also seeks injunctive relief in the form of an order requiring Defendants

to cease and desist from using Clayton Morris’s name, likeness, or voice on any video, website,

T-shirt sales, or advertising or promotional material in connection with Defendants.



                                      REQUEST FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the following relief be granted:

          1.     Grant a permanent injunction enjoining Defendants and anyone acting in concert

with Defendants from copying, displaying, or distributing any unauthorized copy of, or

derivative work based on Clayton Morris’s copyrighted image, misappropriating Plaintiff’s

name, likeness, or voice, distributing authorized recordings of Plaintiffs’ voice for an unlawful

purpose, and/or engaging in unfair competition;

          2.     Award Plaintiff his actual and punitive damages for Defendants infringement,

misappropriation, and harm, or other damages on all Counts, in an amount to be determined at

trial;

          3.     Award Plaintiff attorneys fees and costs for the present action;

          4.     Grant to Plaintiff such other relief as the Court may deem just and proper under

the circumstances.

                                     JURY TRIAL DEMANDED

          Plaintiff demands a trial by jury on all issues.




                                                    21
     Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 22 of 23. PageID #: 22



                               Respectfully Submitted,


Dated: October 22, 2019         /s/ Katharine Jones

                                WILMER CUTLER PICKERING
                                  HALE AND DORR LLP

                                Katharine Jones (0082389)
                                3139 Research Boulevard
                                Dayton, Ohio 45420
                                Tel.: (937) 395-2100
                                Fax: 937-395-2200
                                katharine.jones@wilmerhale.com

                                Christa Laser (pro hac vice application to be filed)
                                1875 Pennsylvania Ave NW
                                Washington, DC 20006
                                Tel.: (202) 663-6000
                                Fax: (202) 663-6363
                                christa.laser@wilmerhale.com

                                Louis W. Tompros (pro hac vice application to be filed)
                                60 State Street
                                Boston, MA 02109
                                Tel.: (617) 526-6000
                                Fax: (617) 526-5000
                                louis.tompros@wilmerhale.com

                                Attorneys for Plaintiff Clayton Morris




                                         22
     Case: 1:19-cv-02467-DCN Doc #: 1 Filed: 10/22/19 23 of 23. PageID #: 23




                                        VERIFICATION

       I, Clayton Morris, declare as follows:

       I am the plaintiff in the above-entitled action;

       I have read the foregoing Complaint and know the contents thereof;

       The Complaint and its contents are true to the best of my knowledge, except as to matters

alleged upon information and belief, and as to those matters I believe them to be true.



       I verify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. 28 U.S.C. § 1746.




                           21 2019
       Executed on October ___,                       ___________________________

                                                              Clayton Morris
